IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00312-CV

THE CITY OF COLLEGE STATION, TEXAS,
                                                            Appellant
v.

RACHEL RAHN,
                                                            Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 09-000656-CV-361


                          MEMORANDUM OPINION

      The City of College Station appealed the trial court’s order denying its plea to the

jurisdiction to the original petition of appellee, Rachel Rahn, and to the plea of

intervention of appellees Charles and Lisa Walters. The City has now filed a motion to

dismiss its appeal stating that the parties have fully settled all issues in dispute. All

appellees do not oppose the City’s motion.
        Accordingly, the City’s motion to dismiss is granted and this appeal is dismissed.

See TEX. R. APP. P. 42.1(a).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 21, 2011
[CV06]




City of College Station v. Rahn                                                     Page 2